Opinion by
Oliver, C. J.
The petitioner testified that prior to shipment of the merchandise he obtained information in the country of exportation to the effect that the invoice value would be acceptable for appraisement purposes in this country. Before arrival of the merchandise at the port of entry, petitioner consulted customs officials and was advised of the value at which the lilies would be appraised. When the merchandise was appraised at a value that exceeded the invoice and entered value, petitioner filed an appeal for reappraisement. However, the appeal was not prosecuted because petitioner discontinued his importing business due to difficulties with the foreign shipper. On the record presented it was held that there was not intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.